Case 3:19-cv-00665-MMD-WGC Document 37-18 Filed 05/17/20 Page 1of3

Exhibit 18

Exhibit 18
Case 3:19-cv-00665-MMD-WGC Document 37-18 Filed 05/17/20 Page 2 of 3

 
    

ee Roger J. Gonzalez, Ed.D.
Washoe County Schoo! District Area Superintendent, Area 2

Every Child, By Name And Face, To Graduation Office of School Leade rship
Washoe County School District

425 East Ninth Street

P.O. Box 30425

Reno, NV 89520-3425

Phone (775)789-4658
Fax (775) 322-7048

 

July 19, 2017

HAND DELIVERED
Trina Olsen
RE: Notice of Investigatory/Due Process Meeting and Right to Representation

Dear Ms. Olsen:

 

You are directed to meet with me for an investigatory/due process meeting on Wednesday, July 26, 2016 at 2:00 p.m. The
meeting will take place in my office. in attendance at the meeting with you and me will be Richard Swanberg, Area
Superintendent.

The purpose of this meeting is to discuss tha 2 “7 tr itais ‘ roiessional conduct as follows:
NRS 391.750- (d) Insuborcirst) + Wro Saal Conduct; {k}) Failure to comply with such reasonable
requirements as a board may pre: 4 is’ osty, (u) Gross Misconduct; making false accusations towards
your immediate supervisor; and Adm mn. mcistion AG2$

The allegations are regarding incidents that octwrec 1 May 261? and ongoing and consist of the following:

¢ On May 25, 2017, you emailed me and indicated that you wanted to report a case that involved marijuana on
Hug’s campus. You subsequently filed a staff complaint against Lauren Ford, then Principal of Hug HS alleging
that the Dean, Jessica Wilson, had returned marijuana to a student because she had seen Lauren Ford do the
same thing. It is alleged that you have brought false claims and allegations against Lauren Ford.

e It is alleged that you brought false claims and allegations against Lauren Ford regarding following the supervision
timeline, specifically that you did not have opportunities to discuss your progress and make a response to your
evaluation.

¢ It is also alleged that, although you were directed not to discuss your ongoing personnel matters with Hug staff
members, you have not followed that direction and have had discussions with Hug staff about your pending case.

At the meeting, you will have the opportunity to respond to all allegations. You will also be advised at the meeting, on
the record, that you will be required to respond to all allegations and that failure to do so may constitute insubordination.

You are hereby further advised not to discuss this meeting or the allegations of potential misconduct with anyone except

your WSPA representative. You are further directed not to contact anyone involved with this investigation (directly or
indirectly) including employees of the WCSD. Please feel free to contact me with any questions.

OLSEN 000213
Case 3:19-cv-00665-MMD-WGC Document 37-18 Filed 05/17/20 Page 3 of 3

Be advised that if the allegations are found to be true, you may face disciplinary action, which can range from a written
warning, written reprimand, suspension without pay, letter of admonition, demotion, or termination. Be further advised,
that you have the right to have an Association Representative or other representation present with you at the meeting.
The District has not reached a conclusion as to what, if any, discipline is appropriate, but will do so only after it receives

your response to the allegations.

If legal counsel will represent you, you must inform me no later than Tuesday, July 25, 2017 at 5:00 pm.

Sincerely, é 2 . A
0

Dr. Roger J. Gonzalez
Area Superintendent

Attachments: NRS 391.750
WCSD Administrative Regulation 4425

ce: Dawn Huckaby, Chief Human Resources Officer
Virginia R. Doran, Labor Relations Manager

OLSEN 000214
